DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5, and 21-31 are pending. 
Claims 1, 5, and 21-31 are withdrawn pursuant to election by original presentation; and Examiner has provisionally reinstated previously examined claims 1-10.
Claims 1-10 are rejected, grounds follow.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.



Response to Arguments
Applicant’s amendment to the claims are acknowledged.
As amended, Claims 1, 5, and 21-31 are now directed to inventions that are independent or distinct from the inventions originally claimed and previously examined for the following reasons:

as examined, original claims 1-10 are directed to a control system including a safety circuit. 
as currently presented, claims 1, 5, and 21-31 are directed to one or more systems comprising safety subsystems and command gates which validate input from one or more input sources.

The original claims and the newly presented claims appear to be drawn to separate embodiments (for example, no command gate is recited in the original claims, and several of the drawings do not include the command gate, and the language of e.g. [0047] ("the safety system.. can include at least one command gate") suggests that the command gate is in fact optional and not required in every disclosed embodiment. Nor is there evidence that the claims are obvious variations of each other.

The presently presented claims and the original claims are related sub-combinations usable together. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, the original claims do not require a command input to validate, but may operate an emergency cut-out button, and vice versa with respect to the newly presented claim, therefore showing separate utility. See MPEP § 806.05(d).


As the claims appear to be drawn to different embodiments and do not appear to be mutually obvious variations at this time, Examiner finds that these claims are directed to an invention which is independent or distinct from the invention originally claimed. Had they been presented together in the original disclosure; a restriction requirement would have been appropriate. In fact, the amended claims appear to be more related to previously unelected group II, which also validates control inputs based on validation windows.

Since applicant has received an action on the merits for the originally presented invention, this originally presented invention has been constructively elected by original presentation. Accordingly, Claims 1, 5, and 21-31 are withdrawn from consideration as being directed to a non-elected invention. (see 37 CFR 1.142(b) and MPEP 821.03). Examiner has provisionally reinstated the original claims 1-10 accordingly.

Applicant may wish to file a divisional application in order to pursue the subject matter as presented in the amendment of 16 September 2022.


Claim Objections
Claim 6 is objected to because of the following informalities:
 apparent typo “Metical”[sic] in claim 6, line 2 (should be “Medical”?)
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by Stagg et al., US Pg-Pub 2019/0004489 (hereafter STAGG).

Regarding Claim 1, STAGG discloses:
A system ([0012] “wireless emergency stop system”) comprising: a control system circuit ([0022] “Personal safety device 108”) comprising a control value output ([0022] “emergency stop signal”) electrically coupled (e.g. by RF, see [0031] and fig. 1) to a control input of a safety system circuit; (fig. 1, [0022] “Machine safety device 102”) 
the safety system circuit, ([0022] “Machine Safety Device 102”) comprising a safe control value output ([0022] “emergency stop of the machine”) electrically coupled to a control interface; ([0019], “the machine safety device 102 is wired to the machine stop circuit 104”)
the control interface; ([0019], “machine stop circuit 104”)
and at least one wireless communication interface ([0020] “wireless communications interface 106”, fig. 1) electrically coupled to a safety input of the safety system circuit. ([0021] “each personal safety device 108 includes a wireless communication interface for wireless communication with the machine safety device 102, (e.g. via the wireless communication interface 106…)”)

Regarding Claim 3, STAGG discloses all of the limitations of parent claim 1,
STAGG further discloses:
wherein the at least one wireless communication interface includes at least a first wireless interface and a second wireless interface. ([0031] “two RF channels may be used in a frequency diversity mode to increase immunity to RF interference. Each RF frequency band may include a defined number of available RF channels.”)

Regarding Claim 4, STAGG discloses all of the limitations of parent claim 3,
STAGG further discloses:
wherein the safety system circuit comprises: a command gate ([0025] safety relays) comprising the control input and the safe control value output; ([0025] “the machine safety device 102 may include one or more safety relays for activation in response to an emergency stop button activation, and one or more safety relays for activation in response to a loss of wireless communication”)
and a safety sub-system (e.g. relays which activate in response to a loss of wireless communication) comprising the safety input and a safety information output that is coupled to a first input of the command gate, ([0029] “the machine safety device 102 may stop operation of the machine … when any one of multiple events occurs: … one of the personal safety devices 108 currently connected … loses wireless communication”)
wherein the command gate is constructed to perform command gating for control values received via the control input to provide safe control values via the safe control value output, ([0028] “When one or more personal safety devices 108 are connected with the machine safety device 102, the machine safety device may be configured to maintain normal operation of the machine when all of the connected personal safety devices 108 have wireless communication above a signal quality threshold”)
and wherein the command gate performs the command gating in accordance with safety information received via the first input of the command gate. ([0030] “These different conditions may inhibit the machine from operating during unsafe conditions. For example, in addition to stopping operation of the machine when an emergency stop switch 110 is activated, stopping operation of the machine when RF communication is lost or a fault of a personal safety device 108 occurs provides a precaution to inhibit situations where an operator attempts to activate an emergency stop button 110 but the personal safety device 108 is unable to properly transmit an emergency stop signal”)


Regarding Claim 5, STAGG discloses all of the limitations of parent claim 4,
STAGG further discloses:
wherein the control system comprises: a signaling output electrically coupled to a signaling input of the safety sub-system, (i.e. strength signal see [0028] “a signal quality threshold (e.g., a threshold indicative of sufficient RF signal strength, such as an RSSI threshold value, etc.)”)
and a control value output electrically coupled to the control input of the command gate,  ([0025] “the machine safety device 102 may include … one or more safety relays for activation in response to a loss of wireless communication.”)
wherein the safety-subsystem is constructed to generate the safety information based on information received via the signaling input. ([0028] “When one or more personal safety devices 108 are connected with the machine safety device 102, the machine safety device may be configured to maintain normal operation of the machine when all of the connected personal safety devices 108 have wireless communication above a signal quality threshold”)

Regarding Claim 6, STAGG discloses all of the limitations of parent claim 5,
STAGG further discloses:
wherein the first wireless interface includes a first radio of a first type and the second wireless interface includes a second radio of a second type, ([0031] “In some embodiments, two RF channels may be used in a frequency diversity mode to increase immunity to RF interference. Each RF frequency band may include a defined number of available RF channels.”)
wherein the first and second types are different types from a set of radio types that includes WiFi, LTE, Bluetooth, NFC, ISM (Industrial, Scientific, Metical), satellite, shortwave, UHF, VHF, and HF. ([0043] “The personal safety device 108 and/or the machine safety device 102 may be configured to operate at any suitable pre-configured frequency (e.g., in the ISM band, at about 433 MHz, at about 450 MHz with 26 channels, at about 869 MHz, at about 915 MHz, at about 2.4 GHz, etc.).”; nb., i.e. ISM; 450MHz [UHF], 2.4 GHz [Wifi/Bluetooth] etc.)

Regarding Claim 7, STAGG discloses all of the limitations of parent claim 6,
STAGG further discloses:
wherein the safety system is constructed to generate safe control values based on data received via at least one of the first radio and the second radio. ([0029] “The machine safety device 102 may stop operation of the machine (e.g., by opening a relay of the machine safety device 102, etc.) when any one of multiple events occurs: … one of the personal safety devices 108 currently connected with the machine safety device 102 has an activated emergency stop switch 110;” nb. devices are connected wirelessly via RF antenna”)


Regarding Claim 8, STAGG discloses all of the limitations of parent claim 6,
STAGG further discloses:
wherein the first radio is constructed to provide a first communication link to a remote control unit, ([0031] “Any suitable RF [Radio-Frequency] protocol may be used for communication between the personal safety devices 108 and the machine safety device 102.”)
wherein the second radio is constructed to provide a second communication link to the remote control unit, ([0031] “two RF channels may be used in a frequency diversity mode to increase immunity to RF interference.”)
wherein the safety system is constructed to identify information related to the first and second communication links (at least signal quality, see [0028]; but also user identity/authorization, see [0039]) and generate safe control values based on the identified information related to the first and second communication links. ([0028] “When one or more personal safety devices 108 are connected with the machine safety device 102, the machine safety device may be configured to maintain normal operation of the machine when all of the connected personal safety devices 108 have wireless communication above a signal quality threshold”)


Regarding Claim 9, STAGG discloses all of the limitations of parent claim 8,
STAGG further discloses:
wherein for each of the first and second communication links, information related to the communication link comprises one or more of: link monitoring information; metrics generated by using link monitoring information; operator information for the link; typical average message error rate; typical average message latency; data characteristics for data communicated using the communication link; and characteristics of the radio used for the communication link. ([0028] “a signal quality threshold (e.g., a threshold indicative of sufficient RF signal strength, such as an RSSI threshold value, etc.)”; see also [0039] “Each personal safety device may include a secure protocol for identifying a user, such as a radio frequency identification (RFID) card, a biometric identifier, etc. The user may have pre-defined authorization right(s), which can be stored locally and/or remotely. If the user has appropriate authorization right(s), the personal safety device 108 may be allowed to connect to the machine safety device 102. When the correct number of personal safety devices 108 are connected to the machine safety device 102, the machine safety device 102 can close its relay(s) and allow the machine to operate.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAGG in view of Bivans, et al., US Pg-Pub 2017/0192427 hereafter (BIVANS).

Regarding Claim 2, STAGG teaches all of the limitations of parent claim 1,
STAGG further teaches:
wherein the control interface is electrically coupled to a system under control, (see e.g. [0038] “Each personal safety device 108 may be configured as a machine access control where, e.g., the machine safety device 102 is configured to only allow the machine to run when a specified minimum number of personal safety devices 108 are online
and wherein the safety system circuit is constructed to provide safe control values to the system under control via the control interface,  ([0019] “The machine safety device 102 is wired to the machine stop circuit 104 for stopping operation of a machine (not shown) when the machine stop circuit 104 is activated.”)
STAGG differs from the claimed invention in that:

STAGG does not clearly specify wherein the system under control includes at least one of a motor and an actuator. (STAGG is silent as to the features of the machine under safety control)

However, BIVANS teaches a safety system (see fig. 2) may be attached to a machine under control comprising at least one of a motor and an actuator (see e.g. BIVENS [0050] “Vehicle 300 … speed, oil pressure, fuel level, engine temperature, etc.)

BIVANS is analogous art because it is from the same field of endeavor as the application and other prior art of safety systems for machines, and contains overlapping structural and functional similarities: both BIVANS and STAGG include machines with safety controller implemented to halt their operation; both BIVANS and STAGG include operator actuated emergency-stop functions.

One of ordinary skill in the art before the effective filing date of the application could have modified the safety system as disclosed by STAGG by installing into onto an autonomous vehicle, as suggested by BIVANS.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification because implementing safety systems in autonomous vehicles ensures that problems like software malfunction, or incapacitated remote operators can be resolved with minimal damage or injury. (see BIVANS [0003] “how do we ensure that unmanned vehicles can be stopped should they become unresponsive due to a software malfunction, or when a remote operator becomes incapacitated or otherwise loses control of the vehicle” [0041] “If a foreman believes that an accident has occurred or that the safety of a worker is being compromised, the foreman may activate the e-stop controller 285 which will cause each associated e-stop 284 to disengage its associated vehicle.”)


Regarding Claim 10, STAGG teaches all of the limitations of parent claim 9,
STAGG differs from the claimed invention in that:
STAGG does not clearly teach wherein the system and the system under control are included in an autonomous vehicle.

(STAGG is silent as to the features of the machine under safety control)

However, BIVANS teaches a safety system (see fig. 2) may be attached to a machine under control comprising at least an autonomous vehicle (see e.g. BIVENS [0041] “a fleet of unmanned vehicles may be used on a construction site. Each vehicle may have a MICS 200 with an associated e-stop 284. One or more foremen associated with the construction site may receive an e-stop controller 285 (a wireless dongle, for example) that is associated with or paired with the e-stops 284 of all the vehicles (or other machines) used on the construction site.”)

BIVANS is analogous art because it is from the same field of endeavor as the application and other prior art of safety systems for machines, and contains overlapping structural and functional similarities: both BIVANS and STAGG include machines with safety controller implemented to halt their operation; both BIVANS and STAGG include operator actuated emergency-stop functions.

One of ordinary skill in the art before the effective filing date of the application could have modified the safety system as disclosed by STAGG by installing into onto an autonomous vehicle, as suggested by BIVANS.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification because implementing safety systems in autonomous vehicles ensures that problems like software malfunction, or incapacitated remote operators can be resolved with minimal damage or injury. (see BIVANS [0003] “how do we ensure that unmanned vehicles can be stopped should they become unresponsive due to a software malfunction, or when a remote operator becomes incapacitated or otherwise loses control of the vehicle” [0041] “If a foreman believes that an accident has occurred or that the safety of a worker is being compromised, the foreman may activate the e-stop controller 285 which will cause each associated e-stop 284 to disengage its associated vehicle.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./     Examiner, Art Unit 2119 

/MOHAMMAD ALI/     Supervisory Patent Examiner, Art Unit 2119